RESOLUCIÓN
Se enmiendan las Reglas 29 y 30 para la Administración del Tribunal de Primera Instancia del Estado Libre Aso-ciado de Puerto Rico, según enmendadas, 4 L.P.R.A. Ap. II-B, aprobadas el 30 de junio de 1999 y vigentes desde el 1 de septiembre de 1999, para sustituirlas por unas nuevas reglas con el propósito de atemperarlas a la Ley Núm. 281 de 27 de septiembre de 2003, conocida como Ley para la *79Administración del Servicio de Jurado de Puerto Rico, 34 L.P.R.A. sec. 1735 et seq. Ambas reglas dispondrán:

Regla 29. Registro Matriz de Jurados

Conforme dispone la Ley Núm. 281 de 27 de septiembre de 2003, el Director del Negociado para la Administración del Servicio de Jurado preparará un registro matriz de jurados. En la preparación de dicho registro se utilizarán, entre otros, las listas electorales, de conductores de vehículos de motor, de abonados de los servicios de electricidad, agua y teléfono, los de cualquier programa o servicio gubernamental que no sean confidenciales y que por su naturaleza reflejen y contengan los nombres de ciudadanas y ciudadanos representativos de todos los sectores de la comunidad. El Director del Negociado dis-pondrá el número de jurados que compondrá el registro matriz y hará una distribución de los jurados de acuerdo con las ne-cesidades de cada Región Judicial y conforme a la reglamen-tación que apruebe el Tribunal Supremo.

Regla 30. Selección de jurados para un juicio

A requerimiento y mediante orden del juez o de la jueza del salón de lo criminal del Tribunal de Primera Instancia corres-pondiente, el Director del Negociado para la Administración del Servicio de Jurado, preparará la lista de jurados que el tribunal estimare necesario. La lista incluirá toda aquella in-formación que establezca el reglamento aprobado por el Tribunal Supremo conforme a lo dispuesto en la Ley Núm. 281 de 27 de noviembre de 2003. Copia de la lista de jurados se en-tregará al tribunal y a las partes tres (3) días antes de la desinsaculación.
Esta enmienda entrará en vigor el 1 de julio de 2004.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo